Exhibit 99.1 China Direct Industries Provides Financial Outlook for Fiscal 2010 Ending September 30, 2010 Sees End Markets Improving and a Return to Profitability Deerfield Beach, Fla., January 4, 2010 – China Direct Industries, Inc. (“China Direct Industries”) (NASDAQ: CDII), a U.S. owned holding company operating in China in two core business segments, pure magnesium production and distribution of basic materials, announced today its financial outlook for its fiscal 2010 year ending September 30, 2010. As a result of improved visibility in the operations of its subsidiaries in China, coupled with continued price stabilization and improvement in demand in its magnesium segment, management has decided to reinitiate providing an annual financial outlook.Management sees improvement across all its business areas resulting in revenues for the full fiscal year of 2010 ranging between $130 and $150 million with net income ranging from $8 to $10 million.This guidance is predicated on management’s belief that magnesium prices and demand will continue to gradually improve in fiscal 2010.Management also believes its consulting operations will improve significantly as global markets continue to strengthen for small to medium sized Chinese entities. Commenting on its outlook, Dr. James Wang, Chairman and CEO of China Direct Industries, Inc. stated, “We have navigated the company through unprecedented difficulties and have worked diligently to remain in a solid financial position with operations capable of resuming growth when markets improve.We believe that that time is on hand in 2010 and we intend to work diligently on a return to profitability and a resumption of growth for all our businesses in China and the U.S.We are confident in our ability to deliver and optimistic that our end markets will continue to solidify and improve as we move throughout fiscal 2010.” About China Direct Industries, Inc. China Direct Industries, Inc. (NASDAQ: CDII), is a U.S. owned holding company operating in China in two core business segments, pure magnesium production and distribution and distribution of basic materials in China. China Direct Industries also provides advisory services to China based companies in competing in the global economy. Headquartered in Deerfield Beach, Florida, China Direct Industries operates 10 subsidiaries throughout China. This infrastructure creates a platform to expand business opportunities globally while effectively and efficiently accessing the U.S. capital markets. For more information about China Direct Industries, please visit http://www.cdii.net. Contact Information: For the Company: China Direct Industries, Inc.
